MEMORANDUM OPINION OF THE COURT
The above-named individuals have submitted for this Court’s consideration, a document entitled "Petition of Intervention.” By this means each seeks to intervene in the case of Bouler v Wood, Miscellaneous Docket No. 75-16 (USCMA, filed May 2, 1975), evidently as parties petitioner.
The petitioners represent that they are held in pretrial confinement, and they request the issuance of a writ of mandamus directing the military judge named as respondent in Bouler v Wood, supra, to rule on motions for pretrial release "of all accused placed in pretrial confinement who appear before him with said motions,” or, in the alternative, to issue a writ of habeas corpus directing the release of said petitioners.
Prescinding from the fact that class actions are not encompassed within the *411scope of 28 USC § 1651(a), nor otherwise authorized within the scope of this Court’s jurisdiction,1 to the extent that these petitioners assert individual claims for relief, their petition is ineffective for more fundamental reasons:
1.The charges under which each petitioner is confined pending trial are not set out. We cannot determine, therefore, whether or not their individual cases may eventually be the subject of a petition to this Court pursuant to Article 67(c)(3), Uniform Code of Military Justice, 10 USC § 867(c)(3).2
2. There is no indication whether any of the charges have been referred to a court-martial authorized to impose a sentence within this Court’s jurisdictional limits.3
3. There is no indication that the charges against petitioners have been referred to a. court-martial to which the military judge named as respondent in Bouler v Wood, supra, has been detailed.
Accordingly, the petition is dismissed.

 In re Watson, 19 USCMA 401, 42 CMR 3 (1970).


 United States v Snyder, 18 USCMA 480, 40 CMR 192 (1969).


 United States v Snyder, supra.